Case 9:20-md-02924-RLR Document 1497 Entered on FLSD Docket 08/18/2020 Page 1 of 5



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

   IN RE: ZANTAC (RANITIDINE)                                                                    MDL NO. 2924
   PRODUCTS LIABILITY                                                                             20-MD-2924
   LITIGATION
                                                                JUDGE ROBIN L. ROSENBERG
                                                      MAGISTRATE JUDGE BRUCE E. REINHART
   __________________________________/

   THIS DOCUMENT RELATES TO: ALL CASES

                                      PRETRIAL ORDER # 39
                         Protocol for Voluntarily Dismissing Short-Form or
                     Individual Long-Form 1 Complaints in Their Entirety, for
              Dismissing Particular Claims, and/or for Dropping Particular Defendants

           Co-Lead Counsel for Plaintiffs and Defendants have, at the Court’s request, conferred to

   formulate a census process to assist in effective case management and the orderly progression of

   this MDL. See generally Pretrial Order # 15. Among the case management objectives the census

   process serves is the voluntary refinement of claims brought by individual Plaintiffs, accomplished

   by the voluntary dismissal of particular claims or the dropping of particular Defendants. This

   Pretrial Order will streamline the process for voluntary dismissal of Short-Form Complaints and

   of Individual Long-Form Complaints, be it in their entirety or with respect only to dismissing

   certain claims or dropping certain Defendants.

           Filings made pursuant to this Pretrial Order are exempt from the requirement in Amended

   Pretrial Order # 24 that “[a]bsent further Order of this Court, any Plaintiff or Plaintiff’s counsel

   seeking to file a motion in this proceeding must first confer with Plaintiffs’ Co-Lead Counsel to

   determine whether Plaintiffs’ Co-Lead Counsel consents to the filing of said motion.” Dkt. No.


   1
     This Pretrial Order addresses Short-Form Complaints as well as Individual Long-Form Complaints (i.e., complaints
   filed by individual Plaintiffs in the MDL before the complaints process in Pretrial Order # 31 was instituted or
   complaints in cases transferred to the MDL after the complaints process in Pretrial Order # 31 was instituted).
   Amendments to Master Complaints are addressed in Pretrial Order # 40.
Case 9:20-md-02924-RLR Document 1497 Entered on FLSD Docket 08/18/2020 Page 2 of 5



   1194 at ¶ 10. Notice to Plaintiffs’ Co-Lead Counsel is not a necessary predicate to any filing

   hereunder. Filings made pursuant this Pretrial Order are further exempt from any prior order of

   consolidation directing the parties “to submit all filings in the MDL action.” Except as detailed

   below, any filing made pursuant to this Pretrial Order must appear on the docket for the underlying

   member (i.e., individual) case and shall not appear on the master MDL docket.

            If a Plaintiff dismisses his or her member (i.e., individual) case in its entirety and counsel

   elects to stop receiving notices of electronic filing for the MDL, 2 counsel must file a notice entitled:

   “Notice of Removal from Service List.” The Notice of Removal from Service List must be filed

   in both the member case and on the master MDL docket. The Notice of Removal from Service

   List must not include a proposed order and must clearly list the e-mail addresses to be removed

   from the service list.

            Dismissing Particular Claims and/or Dropping Particular Defendants: In Perry v.

   Schumacher Group of Louisiana, 891 F.3d 954 (11th Cir. 2018), the Eleventh Circuit held that the

   stipulation of dismissal provided under Federal Rule of Civil Procedure 41(a)(1), which addresses

   voluntary dismissal, “may be used to dismiss only an ‘action’ in its entirety.” Id. at 958 (emphasis

   added). Pursuant to Perry, a permissible way to effectuate a partial dismissal is to file an amended

   complaint. Id. This Court has already granted Plaintiffs the right to unilaterally amend, at any

   time, a Short-Form Complaint. See Amended Pretrial Order # 31 at 5. Therefore, any Plaintiff

   seeking to dismiss claims and/or drop Defendants named in a Short-Form Complaint shall file an




   2
     Counsel may file a Notice of Removal from Service List prior to dismissing an individual case in its entirety, but
   the Notice will only be effective (and will only be acted on by the Clerk of the Court) if, at the time of filing, another
   attorney of record is registered to receive filings for the related plaintiff.


                                                               2
Case 9:20-md-02924-RLR Document 1497 Entered on FLSD Docket 08/18/2020 Page 3 of 5



   amended Short-Form Complaint in the Plaintiff’s individual member case. 3 All amendments to

   Short-Form Complaints shall comply with paragraph 6.d of Amended Pretrial Order # 31.

            Dismissing Entire Actions: If a Plaintiff elects to voluntarily dismiss his or her case in its

   entirety, he or she may do so by notice or by stipulation pursuant to Federal Rule of Civil Procedure

   41(a)(1) which, as the Eleventh Circuit confirmed in Perry, is the appropriate procedural vehicle

   for voluntarily dismissing an entire action. See Perry, 891 F.3d at 957-58. If voluntary dismissal

   is sought “before the opposing party serves either an answer or a motion for summary judgment,”

   the Plaintiff shall use the form notice attached hereto as Exhibit A4 consistent with Federal Rule

   of Civil Procedure 41(a)(1)(A)(i). If voluntary dismissal is sought at a later time, the Plaintiff shall

   use the form stipulation attached hereto as Exhibit B consistent with Federal Rule of Civil

   Procedure 41(a)(1)(A)(ii). Under the language of Federal Rule of Civil Procedure 41(a)(1)(A), a

   court order is not needed to effectuate such a dismissal. The Court may periodically enter Orders

   deconsolidating member (i.e., individual) cases from the MDL that have been dismissed in their

   entirety.

            Liaison counsel shall at regular intervals assess the dismissals to date and inform the parties

   of the advancements with respect to the dismissal of actions, claims, or Defendants.

            DONE and ORDERED in Chambers, West Palm Beach, Florida, this 18th day of August,

   2020.

                                                                   ______________________
                                                                   ROBIN L. ROSENBERG
                                                                   UNITED STATES DISTRICT JUDGE

   3
     In the event a member case contains more than one Short-Form Complaint (being a multi-Plaintiff case) and one or
   more Plaintiff(s) elects to drop all claims (leaving, however, one or more active Plaintiff(s) in the case), counsel may
   file a notice for each dropped Plaintiff stating that all claims have been dropped via amendment.

   4
     Exhibits A and B hereto each contain the term “WITH[OUT] PREJUDICE” in the title and in the body. Plaintiff
   shall appropriately edit that language to reflect whether he or she requests dismissal with or without prejudice.


                                                              3
Case 9:20-md-02924-RLR Document 1497 Entered on FLSD Docket 08/18/2020 Page 4 of 5



                                             EXHIBIT A


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

   IN RE: ZANTAC (RANITIDINE)                                                       MDL NO. 2924
   PRODUCTS LIABILITY                                                                20-MD-2924
   LITIGATION
                                                          JUDGE ROBIN L. ROSENBERG
                                                MAGISTRATE JUDGE BRUCE E. REINHART
   __________________________________/

   THIS DOCUMENT RELATES TO: [INSERT MEMBER CASE NAME & NO.]

              NOTICE OF VOLUNTARY DISMISSAL WITH[OUT] PREJUDICE

          Pursuant to Pretrial Order # 39, Plaintiff [INSERT NAME], who instituted the

   above-captioned action, a member case in In Re Zantac Products Liability Litigation, MDL. No.

   2924 (S.D. Fla.), hereby provides notice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i)

   that the case is DISMISSED WITH[OUT] PREJUDICE.

          By filing this notice, undersigned counsel certifies that no answer or motion for summary

   judgment has previously been served in response to the Short-Form Complaint or Individual

   Long-Form Complaint to which this notice applies.




                                                   4
Case 9:20-md-02924-RLR Document 1497 Entered on FLSD Docket 08/18/2020 Page 5 of 5



                                           EXHIBIT B

                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

   IN RE: ZANTAC (RANITIDINE)                                                  MDL NO. 2924
   PRODUCTS LIABILITY                                                           20-MD-2924
   LITIGATION
                                                       JUDGE ROBIN L. ROSENBERG
                                             MAGISTRATE JUDGE BRUCE E. REINHART
   __________________________________/

   THIS DOCUMENT RELATES TO: [INSERT MEMBER CASE NAME & NO.]

          STIPULATION OF VOLUNTARY DISMISSAL WITH[OUT] PREJUDICE

          Pursuant to Pretrial Order # 39, Plaintiff [INSERT NAME], who instituted the

   above-captioned action, a member case in In Re Zantac Products Liability Litigation, MDL. No.

   2924 (S.D. Fla.), hereby stipulates together with the undersigned Defendant(s) [INSERT

   NAME(S)] pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) that the case is

   DISMISSED WITH[OUT] PREJUDICE.




                                                5
